UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   February 5, 2014

                                     No. 12-4373

                          UNITED STATES OF AMERICA

                                           v.

                                RUSSELL FLUKER,
                                                     Appellant
                            (D.N.J. No. 2-11-cr-00447-002)


Present: MCKEE, Chief Judge, FUENTES and SLOVITER, Circuit Judges

       Motion by Appellee USA to Amend Not Precedential Opinion Issued
      January 23, 2014.



                                                        Respectfully,
                                                        Clerk/pdb
_________________________________ORDER________________________________
The foregoing Motion by Appellee USA to Amend Not Precedential Opinion has been
Granted. The opinion shall read “Fluker pled guilty to conspiracy to possess with intent
to distribute more than one kilogram of heroin, in violation of 21 U.S.C. §846.”


                                                      By the Court,

                                                      s/ Dolores K. Sloviter
                                                      Circuit Judge

Dated: February 11, 2014
pdb/cc: All Counsel of Record